Exhibit 10.26
10.26 Patent License Agreement between Xiangrui Pharmacy and Ruixing
Group Co., Ltd.
Party A: Ruixing Group Co., Ltd.
Party B: Shandong Xiangrui Pharmacy Co., Ltd.

•  
General Information

  •  
Pursuant to the contract entered on January 1, 2009, Ruixing Group licensed the
Company to use the patent owned by Ruixing Group with a Patent Number of ZL
200320121543.6 and name of Upflow Anaerobic Sludge Blanket.

  •  
The term shall be from January 1st, 2009 to January 1st, 2019.

  •  
The price for the patent license is free of charge.

•  
Headlines of the articles omitted

  •  
Dispute Settlement

  •  
Breach of the Agreement

  •  
Miscellaneous

 

 